DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 28, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
The drawings are objected to because duplicates of Fig. 1, 2, and 3 have been submitted, and the duplicate Fig. 3’s do not match.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, and 13 are objected to because of the following informalities:
Claims 1 and 13 include the term “termination”. The Examiner believes this should recite “determination”.
Claims 1, 6-8, 10, and 13 recite “and/or”. The Examiner suggests amending this to recite “or”.
 Claims 1, 5, 10, and 12-13 recite “deceleration controller/deceleration force controller”. The Examiner suggests amending this to recite “deceleration controller or deceleration force controller”.
Claim 10 recites figure element number “(11)” in the claim language. The Examiner suggests removing this for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, 10-11, and 13 recite “taken/takes/taking into account”.  This language is broad and indefinite and does not specifically describe what “taking into account” entails. 
Dependent claims 2-3, 6-9, and 12 are rejected because they carry over the deficiencies of the independent claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buele (U.S. Patent No. 5,758,848) in view of Braunberger (U.S. Patent Application Publication No. 20140336892).

Regarding claim 1, Buele teaches the method for:
determining braking-related actual values of a train assembly including a plurality of number of carriages, for carrying out deceleration-controlled braking of the train assembly
Beule Col. 5 Line 66 - Col. 6 Line 7 discloses determining the actual braking resistance value of a freight car.
Beule Col. 1 Lines 27-31 discloses that it is known in the art that a train may be composed of individual freight cars or groups of freight cars.
the method comprising: capturing and/or calculating braking-related actual values for the entire train assembly by a central measured value capture unit positioned in the frontmost train part and having a plurality of sensors;
Beule Col. 8 Lines 28-36 discloses that the actual attainable brake deceleration of individual freight cars or groups of freight cars can be determined by a control unit of the lead car, where a brake signal is sent form the first freight car to all other freight cars via a data or control line, and calculating the maximum attainable brake deceleration based on the actual measured values for brake deceleration relative to the given brake signal.
Buele Col. 15 Lines 11-20 discloses that the lead freight car may trigger the brake devices of other freight cars in the group that follows in determining the attainable brake deceleration by a pressure sensor.
Buele Col. 3 Lines 52-53 discloses sensors for detecting freight car acceleration.
and determining a manipulated variable for compensating for system deviation for an actuator of a brake by a deceleration controller/deceleration force controller in accordance with a predefined setpoint value of a desired braking deceleration, wherein the termination takes longitudinal deceleration (aL) and longitudinal inclination (αL) are taken into account as actual values, wherein length of the train (Lz) is concomitantly taken into account as an additional centrally determined actual value by the deceleration controller/deceleration force controller such that calculation of the manipulated variable for compensating for the system deviation includes taking into account a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (αL) in the frontmost train part along the train length (Lz).
Beule Col. 5 Lines 12-15 discloses continuously comparing the target speed to an actual speed to determine when there is deviation based on the brakes being activated via a braking drive.
Buele Col. 5 Lines 17-26 discloses a gradient profile and inclination of a track section with presettable running and braking resistance.
Buele Col. 5 Line 66 - Col. 6 Line 15 discloses a speed controller determines the actual running and braking resistance values taking into account the corresponding deceleration and inclination.
Buele Col. 6 Lines 15-24 discloses a pre-settable constant reference value for braking deceleration.
Beule Col. 8 Lines 28-36 discloses that the actual attainable brake deceleration of individual freight cars or groups of freight cars can be determined by a control unit of the lead car, where a brake signal is sent form the first freight car to all other freight cars via a data or control line, and calculating the maximum attainable brake deceleration based on the actual measured values for brake deceleration relative to the given brake signal.
Buele Col. 10 Lines 57-59 discloses determining the brake operation based on the length and weight of the train.
Buele does not expressly teach longitudinal deceleration (aL) and longitudinal inclination (αL) However Braunberger teaches:
longitudinal deceleration (aL) and longitudinal inclination (αL)
Braunberger [0063] discloses longitudinal deceleration of a train.
Braunberger [0023] discloses longitudinal inclination of a train.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deceleration of Buele to explicitly state that the deceleration occurs longitudinally, as taught in Braunberger, as to more clearly articulate the direction of travel.

Regarding claim 2, Buele teaches the method of claim 1:
wherein the inclination-based longitudinal deceleration (aL) is determined separately for each carriage of the train assembly.  
Buele Col. 5 Lines 54-61 discloses regulating speed or acceleration control consists of slowing individual freight cars or sections.
Buele Col. 5 Line 66 - Col. 6 Line 13 discloses determining running and braking deceleration of a freight car based on the freight car travelling on an inclined ramp, considering the inclination of the track and acceleration force acting in the freight car.

Regarding claim 4, Buele teaches the method of claim 1:
wherein the train length (Lz) is calculated from a train model which takes into account the number of carriages of the train assembly which are coupled to one another and their respective length.  
Buele Col. 15 Lines 61-66 discloses collecting data for a newly formed train, such as length, number of axles and special features, and a car list.

Regarding claim 5, Buele teaches the method of claim 1:
wherein the speed (vz) of the train assembly is taken into account as an additional centrally determined actual value by the deceleration controller/deceleration force controller.  
Buele Col. 5 Line 66 - Col. 6 Line 7 discloses speed regulation used additionally with a deceleration regulator to ensure that the actual measured running and braking resistance conforms as exactly as possible to a preset target.

Regarding claim 6, Buele teaches the method of claim 5, wherein:
the actual value of the speed (vz) is determined based on a speed measurement on a vehicle wheel and/or via a GPS unit and/or a pure radar unit.  
Buele Col. 8 Lines 63-65 discloses a pulse generator attached to a wheel set to detect the current freight car speed.

Regarding claim 7, Buele teaches the method of claim 5, wherein:
the actual value of the longitudinal deceleration (aL) is determined based on mathematical derivation from the signal of the speed (vz) and/or measurement using an acceleration sensor.  
Buele Col. 3 Lines 52-53 discloses sensors for detecting freight car acceleration.
The Examiner notes that detection of car acceleration indicates determining the actual value of acceleration.

Regarding claim 8, Buele in combination with Braunberger teaches the method of claim 1, wherein:
wherein that the actual value of the longitudinal inclination (αL) is determined using an angle measuring sensor and/or via an elevation profile stored in a GPS unit.
Braunberger [0006] discloses determining the actual value of longitudinal inclination by a tilt sensor (e.g., determining that the vehicle is stopped on a 45-degree downhill slope).
Braunberger [0150] discloses using GPS to determine altitude.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deceleration of Buele to explicitly state that the deceleration occurs longitudinally, as taught in Braunberger, as to more clearly articulate the direction of travel.

Regarding claim 9, Buele in combination with Braunberger teaches the method of claim 1, wherein:
wherein that the actual value of the longitudinal inclination (αL) is determined by comparing an upward- slope-compensated signal of the longitudinal deceleration (aL), as determined by an acceleration sensor, with a non-upward-slope-compensated signal of the longitudinal deceleration (aL), as determined via the mathematical derivation of the speed (vz).  
Braunberger [0057] discloses receiving signals of acceleration along longitudinal and inclined headings to obtain absolute longitudinal acceleration (both positive and negative) as well as actual speed.
The Examiner notes that a longitudinal inclination indicates an upward slope, and that negative longitudinal acceleration indicates longitudinal deceleration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inclination determination of Buele to explicitly disclose longitudinal deceleration on an upward slope, as taught in Braunberger, to more clearly articulate that the vehicle is traveling longitudinally and that deceleration occurs when traveling up and incline.

Regarding claim 10, Buele teaches the device for:
determining braking-related actual values of a train assembly including plurality of carriages, for carrying out deceleration-controlled braking of the train assembly, wherein the device takes into account longitudinal deceleration (aL) and longitudinal inclination (αL) as actual values
Buele Col. 5 Lines 54-61 discloses regulating speed or acceleration control consists of slowing individual freight cars or sections.
Beule Col. 5 Line 66 - Col. 6 Line 7 discloses determining the actual braking resistance value of a freight car.
Beule Col. 1 Lines 27-31 discloses that it is known in the art that a train may be composed of individual freight cars or groups of freight cars.
the device comprising: a deceleration controller/deceleration force controller that outputs a manipulated variable compensating for the system deviation for an actuator (11) of the brake in accordance with a predefined setpoint value (as) of a desired braking deceleration, wherein the manipulated variable is determined based on the longitudinal deceleration (aL) and longitudinal inclination (αL);
Buele Col. 5 Line 66 - Col. 6 Line 15 discloses a speed controller determines the actual running and braking resistance values taking into account the corresponding deceleration and inclination.
Buele Col. 6 Lines 15-24 discloses a pre-settable constant reference value for braking deceleration.
and a central measured value capture unit positioned in frontmost train part and having a plurality of sensors configured to capture and/or calculate the braking-related actual values for the entire train assembly
Beule Col. 8 Lines 28-36 discloses that the actual attainable brake deceleration of individual freight cars or groups of freight cars can be determined by a control unit of the lead car, where a brake signal is sent form the first freight car to all other freight cars via a data or control line, and calculating the maximum attainable brake deceleration based on the actual measured values for brake deceleration relative to the given brake signal.
Buele Col. 15 Lines 11-20 discloses that the lead freight car may trigger the brake devices of other freight cars in the group that follows in determining the attainable brake deceleration by a pressure sensor.
Buele Col. 3 Lines 52-53 discloses sensors for detecting freight car acceleration.
wherein the deceleration controller/deceleration force controller (6) takes into account length of the train (Lz) as an additional centrally determined actual value such that the manipulated variable for compensating for the system deviation is calculated taking into account a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (αL) in the frontmost train part along the train length (Lz).  
Beule Col. 5 Lines 12-15 discloses continuously comparing the target speed to an actual speed to determine when there is deviation based on the brakes being activated via a braking drive.
Buele Col. 5 Lines 17-26 discloses a gradient profile and inclination of a track section with presettable running and braking resistance.
Buele Col. 5 Line 66 - Col. 6 Line 15 discloses a speed controller determines the actual running and braking resistance values taking into account the corresponding deceleration and inclination.
Buele Col. 6 Lines 15-24 discloses a pre-settable constant reference value for braking deceleration.
Beule Col. 8 Lines 28-36 discloses that the actual attainable brake deceleration of individual freight cars or groups of freight cars can be determined by a control unit of the lead car, where a brake signal is sent form the first freight car to all other freight cars via a data or control line, and calculating the maximum attainable brake deceleration based on the actual measured values for brake deceleration relative to the given brake signal.
Buele Col. 10 Lines 57-59 discloses determining the brake operation based on the length and weight of the train.
Buele in combination Braunberger teaches:
longitudinal deceleration (aL) and longitudinal inclination (αL)
Braunberger [0063] discloses longitudinal deceleration of a train.
Braunberger [0023] discloses longitudinal inclination of a train.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deceleration of Buele to explicitly state that the deceleration occurs longitudinally, as taught in Braunberger, as to more clearly articulate the direction of travel.

Regarding claim 11, Buele teaches the device of claim 10, wherein:
the measured value capture unit determines the train length (Lz) from a train model which takes into account the number of carriages of the train assembly which are coupled to one another and their respective length.  
Buele Col. 15 Lines 61-66 discloses collecting data for a newly formed train, such as length, number of axles and special features, and a car list.

Regarding claim 12, Buele teaches the train assembly including the device of claim 10, wherein:
the measured value capture unit and the deceleration controller/deceleration force controller are arranged in a manner combined in a structural unit in the front train part.  
Buele Col. 8 Lines 28-36 discloses a control unit of a lead car used to determine the actual attainable brake deceleration of individual freight cars.

Regarding claim 13, Buele teaches the non-transitory computer readable medium with program code for carrying out a method for:
determining braking- related actual values of a train assembly including a plurality of carriages for carrying out deceleration-controlled braking of the train assembly
Beule Col. 5 Line 66 - Col. 6 Line 7 discloses determining the actual braking resistance value of a freight car.
Beule Col. 1 Lines 27-31 discloses that it is known in the art that a train may be composed of individual fright cars or groups of freight cars.
when the computer program product runs on the method comprising: capturing and/or calculating braking-related actual values for the entire train assembly by a central measured value capture unit positioned in the frontmost train part and having a plurality of sensors;
Beule Col. 8 Lines 28-36 discloses that the actual attainable brake deceleration of individual freight cars or groups of freight cars can be determined by a control unit of the lead car, where a brake signal is sent form the first freight car to all other freight cars via a data or control line, and calculating the maximum attainable brake deceleration based on the actual measured values for brake deceleration relative to the given brake signal.
Buele Col. 15 Lines 11-20 discloses that the lead freight car may trigger the brake devices of other freight cars in the group that follows in determining the attainable brake deceleration by a pressure sensor.
Buele Col. 3 Lines 52-53 discloses sensors for detecting freight car acceleration.
and determining a manipulated variable for compensating for system deviation for an actuator of a brake by a deceleration controller/deceleration force controller in accordance with a predefined setpoint value of a desired braking deceleration, wherein the termination takes longitudinal deceleration (aL) and longitudinal inclination (αL) into account as actual values
Buele Col. 5 Line 66 - Col. 6 Line 15 discloses a speed controller determines the actual running and braking resistance values taking into account the corresponding deceleration and inclination.
Buele Col. 6 Lines 15-24 discloses a pre-settable constant reference value for braking deceleration.
wherein length of the train (Lz) is concomitantly taken into account as an additional centrally determined actual value by the deceleration controller/deceleration force controller such that calculation of the manipulated variable for compensating for the system deviation includes taking into account a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (aL) in the frontmost train part along the train length (Lz).
Beule Col. 5 Lines 12-15 discloses continuously comparing the target speed to an actual speed to determine when there is deviation based on the brakes being activated via a braking drive.
Buele Col. 5 Lines 17-26 discloses a gradient profile and inclination of a track section with presettable running and braking resistance.
Buele Col. 5 Line 66 - Col. 6 Line 15 discloses a speed controller determines the actual running and braking resistance values taking into account the corresponding deceleration and inclination.
Buele Col. 6 Lines 15-24 discloses a pre-settable constant reference value for braking deceleration.
Beule Col. 8 Lines 28-36 discloses that the actual attainable brake deceleration of individual freight cars or groups of freight cars can be determined by a control unit of the lead car, where a brake signal is sent form the first freight car to all other freight cars via a data or control line, and calculating the maximum attainable brake deceleration based on the actual measured values for brake deceleration relative to the given brake signal.
Buele Col. 10 Lines 57-59 discloses determining the brake operation based on the length and weight of the train.
Buele in combination Braunberger teaches:
longitudinal deceleration (aL) and longitudinal inclination (αL)
Braunberger [0063] discloses longitudinal deceleration of a train.
Braunberger [0023] discloses longitudinal inclination of a train.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deceleration of Buele to explicitly state that the deceleration occurs longitudinally, as taught in Braunberger, as to more clearly articulate the direction of travel.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Buele (U.S. Patent No. 5,758,848) in view of Braunberger (U.S. Patent Application Publication No. 20140336892) and further in view of Hommes et al. (U.S. Patent No. 4,825,111).

Regarding claim 3, Buele in combination with Braunberger the method of claim 2, but does not teach forming a mean value of the individual inclination-based longitudinal decelerations (aL) for each carriage to calculate a consistent manipulated variable. However, Hommes teaches further comprising:
forming a mean value of the individual inclination-based longitudinal decelerations (aL) for each carriage to calculate a consistent manipulated variable.  
Hommes Col. 19 Lines 57-61 discloses finding the average decelerating force of an individual carriage.
Hommes Col. Lines 15-20 discloses using the average carriage deceleration in calculations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the freight car deceleration of Buele-Braunberger to incorporate finding a mean value, as taught in Hommes, in order to enable more accurate control of carriage movement and spacing (Hommes Col. 7 Lines 13-15).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-9 of U.S. Patent Publication No. 20200207322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the instant application recite similar limitations and similar subject matter as claimed in the co-pending application, as outlined below. 
Claims from the Instant Application
Claims from US 2020/0207322
1. A method for determining braking-related actual values of a train assembly including a plurality of number of carriages, for carrying out deceleration-controlled braking of the train assembly, the method comprising: capturing and/or calculating braking-related actual values for the entire train assembly by a central measured value capture unit positioned in the frontmost train part and having a plurality of sensors; and determining a manipulated variable for compensating for system deviation for an actuator of a brake by a deceleration controller/deceleration force controller in accordance with a predefined setpoint value of a desired braking deceleration, wherein the termination takes longitudinal deceleration (aL) and longitudinal inclination (αL) are taken into account as actual values, wherein length of the train (Lz) is concomitantly taken into account as an additional centrally determined actual value by the deceleration controller/deceleration force controller such that calculation of the manipulated variable for compensating for the system deviation includes taking into account a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (αL) in the frontmost train part along the train length (Lz).

1. A method for determining braking-related actual values of a train assembly including a plurality of cars for carrying out deceleration-controlled braking of the train assembly, the method comprising: measuring longitudinal deceleration (a.sub.L) by a plurality of deceleration sensors positioned along the train assembly in at least two different cars; determining respectively local longitudinal deceleration (a.sub.La-d); calculating the longitudinal deceleration (a.sub.L) that relates to the entire train assembly as an actual value by a central measured value detection unit; and determining, by a deceleration controller, a manipulated value which compensates for a control deviation for an actuator of the brake, wherein the determination takes into account at least the longitudinal deceleration (a.sub.L) as an actual value from which the manipulated value is determined in accordance with a prespecified setpoint value of a desired braking deceleration.

8. …a central measured value detection unit calculates the longitudinal deceleration (a.sub.L) which relates to the entire train assembly as an actual value, wherein the measured value detection unit and the deceleration controller are integrated in a controller unit arranged in the frontmost train part (2).

3. The method of claim 1, wherein a longitudinal tilt (α.sub.L) which is determined by measurement or derived by calculation and/or the speed (v.sub.Z) of the rail vehicle are/is also taken into account when calculating the braking-related actual value for the deceleration-controlled braking.
10. A device for determining braking-related actual values of a train assembly including plurality of carriages, for carrying out deceleration-controlled braking of the train assembly, wherein the device takes into account longitudinal deceleration (aL) and longitudinal inclination (αL) as actual values, the device comprising: a deceleration controller/deceleration force controller that outputs a manipulated variable compensating for the system deviation for an actuator (11) of the brake in accordance with a predefined setpoint value (as) of a desired braking deceleration, wherein the manipulated variable is determined based on the longitudinal deceleration (aL) and longitudinal inclination (αL); and a central measured value capture unit positioned in frontmost train part and having a plurality of sensors configured to capture and/or calculate the braking-related actual values for the entire train assembly; wherein the deceleration controller/deceleration force controller (6) takes into account length of the train (Lz) as an additional centrally determined actual value such that the manipulated variable for compensating for the system deviation is calculated taking into account a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (αL) in the frontmost train part along the train length (Lz).  

8. A train assembly including a plurality of cars and having a device for determining braking-related actual values of the train assembly for carrying out deceleration-controlled braking of the train assembly while taking into account at least longitudinal deceleration (a.sub.L) as an actual value, the device comprising: a deceleration controller which outputs a manipulated value which compensates for the control deviation for an actuator of the brake based on longitudinal deceleration (a.sub.L) in accordance with a prespecified setpoint value (a.sub.S) of a desired braking deceleration; a plurality of deceleration sensors, which are positioned along the train assembly in at least two different cars for measuring longitudinal deceleration (a.sub.L) to determine respectively local longitudinal deceleration (a.sub.La-d); and a central measured value detection unit calculates the longitudinal deceleration (a.sub.L) which relates to the entire train assembly as an actual value, wherein the measured value detection unit and the deceleration controller are integrated in a controller unit arranged in the frontmost train part (2).

3. The method of claim 1, wherein a longitudinal tilt (α.sub.L) which is determined by measurement or derived by calculation and/or the speed (v.sub.Z) of the rail vehicle are/is also taken into account when calculating the braking-related actual value for the deceleration-controlled braking.
13. A non-transitory computer readable medium with program code for carrying out a method for: determining braking- related actual values of a train assembly including a plurality of carriages for carrying out deceleration-controlled braking of the train assembly, when the computer program product runs on the method comprising: capturing and/or calculating braking-related actual values for the entire train assembly by a central measured value capture unit positioned in the frontmost train part and having a plurality of sensors; and determining a manipulated variable for compensating for system deviation for an actuator of a brake by a deceleration controller/deceleration force controller in accordance with a predefined setpoint value of a desired braking deceleration, wherein the termination takes longitudinal deceleration (aL) and longitudinal inclination (αL) into account as actual values, wherein length of the train (Lz) is concomitantly taken into account as an additional centrally determined actual value by the deceleration controller/deceleration force controller such that calculation of the manipulated variable for compensating for the system deviation includes taking into account a braking requirement that is different depending on the train length based on a rise profile resulting from the determined longitudinal inclination (aL) in the frontmost train part along the train length (Lz).

9. A non-transitory computer readable medium including computer program code for carrying out a method for determining braking-related actual values of a train assembly including a plurality of cars for carrying out deceleration-controlled braking of the train assembly a when the computer program code runs on an electronic device, the method comprising: measuring longitudinal deceleration by a plurality of deceleration sensors positioned along the train assembly in at least two different cars; determining respectively local longitudinal deceleration (a.sub.La-d); calculating the longitudinal deceleration (a.sub.L) that relates to the entire train assembly as an actual value by a central measured value detection unit; and determining, by a deceleration controller, a manipulated value which compensates for a control deviation for an actuator of the brake, wherein the determination takes into account at least the longitudinal deceleration (a.sub.L) as an actual value from which the manipulated value is determined in accordance with a prespecified setpoint value of a desired braking deceleration.

8. …a central measured value detection unit calculates the longitudinal deceleration (a.sub.L) which relates to the entire train assembly as an actual value, wherein the measured value detection unit and the deceleration controller are integrated in a controller unit arranged in the frontmost train part (2).

3. The method of claim 1, wherein a longitudinal tilt (α.sub.L) which is determined by measurement or derived by calculation and/or the speed (v.sub.Z) of the rail vehicle are/is also taken into account when calculating the braking-related actual value for the deceleration-controlled braking.


While the claims from US 20200207322 do not explicitly recite longitudinal inclination and train length, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the claimed invention to incorporate a longitudinal inclination because US 20200207322 recites “longitudinal tilt” in claim 3, which is analogous to longitudinal inclination. It would have been obvious to one having ordinary skill in the art to modify the claimed invention to incorporate train length, as taught in Buele, to more accurately evaluate the necessary brake operation type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Das et al. (U.S. Patent Application Publication No. 20170259795) discloses a method for automated control of the longitudinal movement of a vehicle having automated positive acceleration and automated deceleration in a longitudinal direction. The acceleration variable is determined based on actual longitudinal speed, actual longitudinal acceleration, and predeterminable longitudinal speed taking into account longitudinal deceleration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662